Title: Joseph C. Cabell to Thomas Jefferson, 20 February 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond
20th Feb: 1818.
                    
                    Your favor of 16th is now before me. I thank you for your confirmation of what I did with your Letter. Whatever may be the success of a few interested men in lessening the weight your advice ought to have with the Assembly, as soon as the present contest is over, your conduct will command the respect of all, as it now does of the enlightened and liberal. I hasten to apprize you that our proceedings now seem likely to eventuate differently from what I have heretofore expected. The School bill came up to the Senate in the form of Mr Hill’s amendment. We engrafted upon it a provision for an University. In that shape it passed here by a majority of 14 to 3. This important vote took place yesterday. The Bill has gone back to the House of Delegates. An attempt has been made to postpone it, & lost by an immense majority. The bill with the amendments of the Senate, is ordered to be printed. It is contemplated to amend it, so as to provide that the appropriation for the University shall not interfere with any further appropriation that may be necessary for the education of the poor. The bills now gives $45,000, pr annum to the poor: & $15,000, to the University. It is believed that $15,000, more will be necessary for the poor: & $60,000, is all the product of the fund at this time. But the product will soon be swelled to $90,000. So that it will not materially affect the appn for the University. In this shape it is believed the Bill will pass. It is provided in the Bill that the Governor & Council shall chuse one Commissioner from each Senatorial District in the state, as laid off by the act of the last assembly; that these commissioners shall meet at Rockfish Gap on 1st Augt and adjourn from place to place and time to time; that they shall report to the next assembly the best scite, plan, &a &a and the next assembly will have the whole subject in their power. We have 15 districts on this side the Ridge: and I think we are safe in the hands of the Executive. If this bill passes, perhaps our policy will be to invest all our funds in building, and get them as far advanced by Augt as possible. But I will not speculate on uncertainties. I tremble with anxiety for the great result I anticipate.
                    
                        Yrs  faithfully
                        Jos: C: Cabell
                    
                